PER CURIAM.
Plaintiffs, police officers, brought this action against defendants, a newspaper, its reporter and an editor, for defamation. In support of their motion for summary judgment, defendants presented substantial evidence that the publication of statements given by credible citizens questioning the officers’ courage in the line of duty was without malice. In response to the motion, plaintiffs failed to produce any evidence that publication of the statements was with knowing or reckless disregard for the truth or otherwise maliciously motivated. Summary judgment was granted. We affirm on authority of Lampkin-Asam v. Miami Daily News, Inc., 408 So.2d 666 (Fla. 3d DCA 1981), rev. denied, 417 So.2d 329 (Fla.), appeal dismissed, 459 U.S. 806, 103 S.Ct. 29, 74 L.Ed.2d 44 (1982), and Newton v. Florida Freedom Newspapers, Inc., 447 So.2d 906 (Fla. 1st DCA 1984).
Affirmed.